Citation Nr: 1811992	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 14, 2012, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), status post coronary artery bypass graft from October 1, 2013.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to June 1969, including combat service in the Republic of Vietnam.  His awards include the Combat Infantryman Badge and the Vietnam Service Medal with two Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran withdrew his Board hearing request in August 2014 correspondence.  See 38 C.F.R. §§ 20.704(e).  

In a March 2016 decision, the Board denied the Veteran's claim for an initial increased rating for his PTSD and remanded his claim for an increased rating for CAD.  The Veteran timely appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a July 2017 Memorandum Decision, the Court vacated and remanded the Board's decision as to the PTSD claim.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC) in regards to the Veteran's PTSD claim was issued in February 2013, and a Statement of the Case (SOC) in regards to his heart claim was issued in June 2017.  Subsequently, the Veteran was afforded VA PTSD and heart conditions examinations in December 2017.  Additional VA treatment records from June 2017 to November 2017 were also added to the claims file, several of which are relevant to the issues on appeal.  These records are not subject to the automatic waiver procedures outlined in 38 U.S.C. § 7105(e), and no waiver is of record from the Veteran's attorney.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC.  See 38 C.F.R. § 19.31.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the record.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records and associate them with the record.

3.  Then readjudicate the issues on appeal, considering all evidence added to the record since the June 2017 SOC with regard to the heart disability and the February 2013 SSOC with regard to PTSD.  

If any benefit sought on appeal remains denied, issue a SSOC and afford the Veteran and his attorney the opportunity to respond before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




